Citation Nr: 0836705	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-12 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, on a 
direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The appellant had verified active military service from June 
1965 to June 1968.  He also had verified Active Guard and 
Reserve (AGR) service with the Massachusetts Army National 
Guard from January 1980 to February 1989, and from September 
1990 to October 1997.

This appeal  to  the Board of Veterans' Appeals (Board ) 
arises from a July 2001 RO rating decision in which the RO 
denied service connection for a back disorder, to include as 
secondary to service-connected benign prostatic hypertrophy.  
The appellant filed a Notice of Disagreement (NOD) in August 
2001, and the RO issued a Statement of the Case (SOC) in June 
2002.  The appellant filed a substantive appeal via VA Form 9 
(Appeal to the Board of Veterans' Appeals) in August 2002.

In August 2004, the Board denied the claim for secondary 
service connection, and remanded the matter of  direct 
service connection to the RO for additional action, i.e., 
verification of the appellant's National Guard service dates.  
After accomplishing the additional action, the RO continued 
the denial of the claim, as reflected in the August 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate review.

In January 2006, the Board denied service connection for a 
back disability, on a direct basis.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).   In a February 2008 Memorandum 
Decision, the Court vacated the Board's January 2006 decision 
and remanded the matter to the Board for further proceedings 
consistent with the Memorandum Decision.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.
 



REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further RO 
action on this matter is warranted.

In the Memorandum Decision, the Court noted that the 
statutory duty to assist claimants, pursuant to 38 U.S.C.A. § 
5103A(d) (West 2002), includes providing a medical 
examination or medical opinion when either is necessary to 
deciding the claim.  See also 38 C.F.R. § 3.159(c)(4)(2007).  
While the Board's January 2006 decision implicitly determined 
that a medical opinion was not necessary as to whether a 
relationship existed between the veteran's current back 
disability and a motor vehicle accident (MVA) that occurred 
in 1966, the Court indicated that VA had a duty to assist the 
veteran by obtaining such a medical opinion.  The Court 
indicated that a  July 2001 VA examination and opinion upon 
which the Board relied were inadequate because the examiner 
failed to address whether there was a direct relationship 
between the veteran's back disability and the 1966 MVA.  
Therefore, a remand is necessary for a VA examiner to address 
this question.

Hence, the RO should arrange for further claims file review 
by the physician that conducted the July 2001 VA examination 
to obtain a supplemental opinion, with supportive rationale, 
as to whether, based upon consideration of the claims file, 
there exists a nexus between the veteran's current back 
disability and the 1966 MVA.  The RO should arrange for the 
veteran to undergo further examination only if the July 2001 
examiner is unavailable or the requested opinion cannot be 
provided without an examination of the veteran.  The veteran 
is hereby notified that failure to report to any scheduled 
examination, without good cause, may result in a denial of 
the claim for service connection (as the original claim will 
be considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for further medical opinion,  the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Boston 
Healthcare System dated from September 1996 to May 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since May 2004 from 
the VA Boston Healthcare System, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that due process requirements are met and 
that the record before the physician providing the opinion is 
complete, the RO should also give the appellant another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the notice requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection-particularly, disability rating and effective 
date-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Boston Healthcare System all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's back, from May 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should explain the type of evidence 
that is the veteran's  responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above) - 
particularly, as regard's VA's assignment 
of disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for further 
claims file review by the physician that 
conducted the July 2001 VA examination to 
obtain a supplemental opinion.  The 
physician should provide an opinion, with 
supportive rationale, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater  probability) that 
the veteran's current back disability is 
medically related to an in-service injury 
or disease, particularly, the MVA that 
occurred in 1966.  In rendering the 
requested opinion, the physician should 
specifically consider and discuss all 
pertinent evidence, including in- and 
post-service medical records.

If the July 2001 examiner is unavailable 
or the requested opinion cannot be 
provided without an examination of the 
veteran, the RO should arrange for the 
veteran to undergo a VA examination of the 
spine, by an appropriate physician at a VA 
medical facility, to obtain the above-
requested opinion .The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-ray studies) should be accomplished 
(with all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a back disability, on a 
direct basis, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

